Citation Nr: 1824377	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue on appeal has been expanded pursuant to Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD is a result of events he experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veteran's claim for entitlement to service connection for PTSD is being granted herein.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Legal Criteria and Analysis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.FR 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran has a present diagnosis of PTSD.  See Private examination, August 2011.  The Veteran alleges that his PTSD was caused by experiences in service, including firing upon an enemy soldier and having to retrieve the body.  The Veteran's service in the Republic of Vietnam has been conceded and the Board finds that experiences such as the one he describes are consistent with his service. As such, the claimed stressor is conceded.

The Veteran submitted a private examination from January 2011, containing a diagnosis of PTSD, chronic, delayed.  The examiner noted that the assessment was based, inter alia, on a clinical interview, PTSD self-assessment, traumatic stress inventory, and stressor statement.  The examiner stated that the Veteran has outlined several stressors which occurred while in the military which would rise to the level as required by a PTSD diagnosis.  In addition, these traumas are the nexus between his current symptoms and his military experience.  

The Board acknowledges the August 2011 VA examination, which declined to diagnose the Veteran with PTSD, but instead provided a diagnosis of anxiety disorder NOS.  In this examination, the examiner discussed at length post-service traumas that may have impacted the Veteran.  However, the Board notes that the examiner also describes a number of in-service stressors, including the one identified above.  As it pertains to the reported in-service stressor, the examiner indicated that the stressor was adequate to support a diagnosis of PTSD and that the stressor is related to the Veteran's fear of hostile military or terrorist activity.  Significantly, the examiner stated that the intervening traumatic events post-service, appear "to have resulted in some reactivation of unresolved feelings about [the Veteran's] experiences in Vietnam."  The examiner diagnosed the Veteran with anxiety disorder NOS.  The examiner found that it is less likely as not that his current emotional distress is attributable to his exposure to in-service stressors or fear of hostile military and terrorist activities.  Moreover, the examiner found that it is less likely as not that the Veteran meets the criteria for a diagnosis of PTSD.  

Upon consideration of the above, the Board finds that the relevant evidence is at least in equipoise regarding as to whether the Veteran has a current diagnosis of PTSD which is related to service.  Indeed, the private examiner has found that the Veteran meets the criteria for PTSD and that the same is due to service.  The VA examiner found that the Veteran met all of the criteria for PTSD except for one and seemed to have been mostly focused on the Veteran's ability to function.  Significantly, the VA examiner found that the Veteran's reported in-service stressors were sufficient to meet the criteria for PTSD.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  Accordingly, his claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


